IN THE
                            TENTH COURT OF APPEALS

                                  No. 10-15-00168-CR

ERIC MOSQUEDA,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2013-1757-C2


                                        ORDER


       The State’s fifth motion for extension of time to file its brief is denied. The State’s

brief is due May 6, 2016.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed April 14, 2016